 


109 HR 4244 IH: Regional ID Theft Task Force Act of 2005
U.S. House of Representatives
2005-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4244 
IN THE HOUSE OF REPRESENTATIVES 
 
November 7, 2005 
Ms. Hooley introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for grants for regional task forces to more effectively investigate and prosecute identity theft and other economic crimes. 
 
 
1.Short titleThis Act may be cited as the Regional ID Theft Task Force Act of 2005. 
2.Grants for regional ID theft task forces 
(a)Grants requiredThe Attorney General shall make grants to coalitions of Federal, State, and local law enforcement agencies to establish regional task forces to more effectively investigate and prosecute identify theft and other economic crimes, such as check fraud and credit card fraud. 
(b)Use of grant amounts 
(1)In generalGrant amounts received under this section may be used for— 
(A)planning, equipment, training, and costs associated with starting up a regional task force; and 
(B)personnel costs and operating expenses for the regional task force. 
(2)LimitationFor any fiscal year, not more than 50 percent of amounts received may be used for personnel costs and operating expenses. 
(3)Supplement not supplantGrant amounts under this section must supplement rather than supplant other available funding. 
(4)MaximumA regional task force may not receive more than $3,000,000 for any fiscal year and may not receive funding for more than four fiscal years. 
(c)Eligible task forces definedIn this section, the term regional task force means a task force that— 
(1)is established by a coalition of Federal, State, and local law enforcement agencies that— 
(A)collectively serve a region that has a population of at least 1,000,000 people; and 
(B)have in effect an agreement to cooperate in investigating and prosecuting identity theft and other economic crimes; and 
(2)includes one or more representatives of financial institutions. 
(d)Selection criteriaIn selecting recipients for, and in determining amounts of, grants under this section, the Attorney General shall consider— 
(1)the population of the region to be served by the task force; 
(2)the degree of cooperation between the law enforcement agencies and the financial institutions involved in the task force; and 
(3)the region’s rate of economic crimes. 
(e)Evaluation and report to CongressAfter three fiscal years for which grants are made under this section, the Attorney General shall carry out an evaluation of the effectiveness of the activities carried out under this section, including an evaluation of the effectiveness of each task force receiving grant amounts under this section and an evaluation of the effectiveness of each distinct practice used by the various task forces. After completing the evaluation, the Attorney General shall submit to Congress a report on the results of the evaluation, which shall include a description of the distinct practices that the Attorney General considers to be the most effective and recommends for adoption by other task forces. 
(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each fiscal year. 
3.National standards for local law enforcement agencies receiving reports of economic crimes 
(a)Local agencies to accept all reports of local victimsWhenever a local law enforcement agency receives a report that a person residing in the jurisdiction of the agency is the victim of an economic crime, the fact that the crime occurred or may have occurred outside the jurisdiction of the agency may not be used as a basis to decline to accept the report. 
(b)Standard police report formThe Attorney General, in consultation with the Federal Trade Commission, shall develop and make available a standard form that may be used by a local law enforcement agency in receiving a report that a person is the victim of an economic crime. 
(c)Duties of Attorney GeneralThe Attorney General shall prescribe regulations to implement this section.  
 
